Title: List of Medals Awarded by the United States, 17 February 1780
From: Franklin, Benjamin
To: 


à passy Le 17. fevrièr 1780.
Liste des Mèdailles accordées par Les ètats unis de L’amerique depuis Le Commencement de La guèrre jusqu’en 1780.—six medailles.



Noms.
actions
années.



son excèllence Le general wasshington
pour La prise de boston
1775.


son excèllence Le gènèral gates
pour La prise de L’armèe de burgoyne à saratoga
1777.


son excèllence Le gènèral wayne. blessè.
pour La prise du fort de Stony pointe.
1779.


L’honorable Lt. Col. de fleury.
pour La prise de stony pointe
1779.


L’honorable Lt. Col. Stward—tué
pour La prise de stony pointe
1779.


L’honorable Lt. Col. Lee
pour La prise du fort paulus hook.
1779.



Nous Ministre plenypotentiaire des ètats unis à La Cour de france, Certifions La Liste Cydessus veritable, et transmise à nous par Le Congrès en 1780.— avec L’ordre de faïre frapèr Celle de Mr. de fleury; que nous Luy avons prèsentèe suivant L’ordre du Congrès; il est Le seul ètrangèr qui en ait été honorè.
signè franklin.
